Paine, J.,
dissenting.
In my opinion, the judgment entered by the district court was right, and should have been affirmed by this court.
The record in this case discloses that Jane Allen, the claimant, married Amos C. Allen, a son of Chauncey H. Allen, deceased, July 3, 1929, at Lusk, Wyoming, and three sons, Roger, born August 29, 1930, Robert, born September 8, 1932, and. James, born June 22, 1935, were the issue of this union. Claimant obtained her first divorce in January *9191936, and the parties were remarried May 22, 1939, after which Amos Allen supported his family for three or fo,ur months and deserted them finally in August or Septémber 1939.
Jane Allen testified that Amos Allen, her husband, drank excessively and that he “was sentenced to the penitentiary” for “writing checks on his father.” The evidence shows that during some of this time Chauncey Allen paid $15 a month rent for them; that when she was not working her father,. Dr. Steen, supported her and the boys.
Jane Allen obtained a final decree of divorce in Lincoln County, where she was working as a clerk in the Census Bureau. The decree was dated July 2, 1940, which granted her the care, custody, and control of the three children, but granted her no alimony, and further provided “that the matter of the amount which the defendant shall be required to (pay) the plaintiff for the support and maintenance of said minor children shall not be determined at this time, but is expressly reserved until further order of this court,” and taxed the costs to the plaintiff.
On January 29, 1941, Amos Allen married his second wife, Marion Hartz, at Chadron, Nebraska. On January 7, 1942, Jane Allen filed an application in the divorce action, setting out that the three boys were in school and needed suitable clothing and food, and that their father, Amos Allen, had willfully failed, neglected, and refused to pay or contribute any sum whatever for their support, and prayed that the court make an order directing defendant to pay a reasonable sum each month toward their support, maintenance, and education.
In the latter part of March 1942, Chauncey Allen, the deceased, called Jane Allen, his daughter-in-law, by telephone and asked her to come up to Mitchell and talk matters over with him. She had no car, and asked, her father, Dr. C. S. Steen, a dentist at'Scottsbluff, to drive her to Mitchell, which he did, and they took Jimmy, the youngest grand*920son, along with them. They stayed about an hour and a half, and Dr. Steen testified as follows:
“Q — In a general way, can you tell what that conversation was — how the conversation came up, what was said between Chauncey Allen and Jane Allen on that subject? A — Well, we were visiting on different subjects and topics and, oh, consuming, oh, perhaps a half-hour or so, and Jane asked Mr. Allen what he thought about helping her with her children, and he told her — he said that he would be willing to help her, and while he felt that she wasn’t getting enough, he figured that she should be satisfied with getting a sure amount every month rather than depending on a greater amount and not being sure of it. * * * Mr. Allen said he would be responsible for the payment of $25.00 each month to her for the support of the children. Q — Did he say anything about the $75.00? * * * A — His only mention of the $75.00 was that it was in excess of what he could affori to pay. * * * Q — Did Mr. Chauncey Allen make any statement as to why he thought Jane should reduce her demand to $25.00 per month? * * * A — Yes. He felt that if she would reduce it she would be sure to receive the amount that was agreed upon. * * * Q — Well, did he make any explanation of that in your presence? * * * A — He said that he did have an interest and love for his grandchildren, and he. intended to see that they were partially provided for.”
On cross-examination Dr. Steen was asked if he did not testify in the county court on the hearing of the claim, about October 12, 1945. “Q — And if you didn’t answer— that is on Page 15 — ‘He would be willing to make a contribution each month for the support of the children, and he stated, also, that he figured $25.00 would be a fair figure in this contribution and he would assume the responsibility for this contribution. No time was mentioned as to the limit, however.’? A — Yes, I did make that answer.”
It is clear from this evidence, therefore, that at that time this grandfather decided that $25 would be a fair *921figure for him to pay for the support of his three grandsons; he then promised their mother that he would assume the responsibility of making a monthly contribution to her in that amount.
It should be kept in mind that this promise by Chauncey Allen was made to his daughter-in-law at a time when no decree for any support money had yet been entered in the divorce case at North Platte against Amos, and it was also before the mother had signed any stipulation in regard thereto.
Nothing in the conversation or agreement made between the parties that night referred in any way to a promise by the father to answer for the debt or default of Amos. It was an original undertaking on his part, and is not governed by the statute of frauds.
In the case of Bader v. Hiscox, 188 Iowa 986, 174 N. W. 565, we find these words: “The further suggestion by appellee, that the alleged promise of the defendant is within the statute of frauds, as being an engagement or promise to answer for the debt, default, or miscarriage of another, is not sound. The defendant did not undertake to answer for the debt or default of his son. The promise, if made at all, was his own individual undertaking, and this is none the less true because his son enjoyed the benefit, in whole or in part, of the performance of the agreement on part of the plaintiff.”
Very shortly after this agreement was made between Chauncey Allen and Jane Allen, Chauncey Allen’s attorney, Frank Reed, prepared a stipulation, to file in the divorce case, for support money of $25 a month, which stipulation is exhibit No. 5. The attorney also prepared a .receipt, being exhibit No. 3, and dated April 1, 1942, in which Jane Allen acknowledges receipt of $25.
The claimant stated in her amended claim “That the claimant relied upon statements and agreements with Chauncey H. Allen, aforesaid, and was induced by his said statements to enter into the stipulation aforesaid and to *922accept an award of the court of twenty-five dollars ($25.00) a month for the support of said minor children.”
Jane Allen testified that she frequently called Chauncey Allen after his agreement, asking him for money, and exhibit No. 6 consists of six checks which he sent her, the first dated May 18, 1942, and the last dated December 16, 1942, the total amount being $90. Chauncey Allen died at Mitchell, Nebraska, on March 30, 1945, and Jane Allen filed this claim against his.estate to collect the balance due on the payments he promised her he would make for the support of his'three grandchildren.'
The executor in his brief charges, although the evidence does not support the charge, that it is an oral agreement to answer for the debt of another, and is a verbal contract not to be performed within one year, and unenforceable under the statute of frauds. See § 36-202, R. S. 1943.
This dissent is based on the theory that.the record sustains an affirmance of this case on the ground that the claim of the plaintiff is on an entirely independent contract, promise, and agreement of the grandfather to pay $25 a month for the support of his three grandsons, which was a very natural thing for him to do, as it was well known by both parties to this contract that Amos, the father, would never willingly pay a cent toward the support of his boys. Should this meritorious claim be dismissed?
However, the opinion adopted in this case is based on a very strict adherence to the ancient provisions of the statute of frauds, which many authorities now believe has entirely outlived its usefulness — if it ever had any.
It may, therefore, not be out of place to discuss briefly the history of the adoption of the original statute of frauds in England. We find at once that as originally enacted it contained 25 sections, but only the 4th and the 23d sections still survive in England. The original 4th section is the forerunner of our Nebraska provision.
*923In any examination it is disclosed that there is grave doubt about its authorship. 37 C. J. S., Statute of Frauds, § 1, p. 513. Lord Nottingham said the statute of frauds had its first rise from him. Lord Ellenborough said it was drawn by Sir Matthew Hale, but he had died the previous Christmas. A civilian judge, Sir Leoline Jenkins, also known as Sir Lionel Jenkins, doubtless had much to do with the framing of the statute.
The records disclose that the English statute of frauds was passed at the session of Parliament beginning February 15, 1676, and received royal assent on April 16, 1677, and went into effect June 24, 1677. See Reed, Law of Statute of Frauds, § 1, p. 2; 14 Ill. Law Review, p. 3; 26 Harvard Law Review, p. 329.
Lord Mansfield declared the statute was not drawn by Lord Hale “any further than perhaps by his leaving some loose notes, which were afterwards unskillfully digested.” Roberts, Statute of Frauds (1807), preface p. XVII. Lord Chief Justice Wilmot (3 Burr. 1921) said: “Had the Statute of Frauds always been carried into effect, according to the letter, it would have done ten times more mischief than it has done good, by protecting rather than preventing frauds.”
Prof. Thayer, in his “Preliminary Treatise on Evidence,” p. 429-431, discusses the statute of frauds, and says it is “a very extraordinary enactment to have been passed by an English-speaking community in any age, so comprehensive is it and so far reaching * * *.” 14 Ill. Law Review, p. 7.
In 15 Canadian Bar Review, beginning at page 585, we find the Sixth Interim Report of the English Law Revision Committee to the Right Hon. The Viscount Hailsham, Lord High Chancellor of Great Britain, published in the English Weekly Notes for August 14 and 21, 1937. This committee was appointed to consider how far certain legal maxims and doctrines require revision in modern conditions. The committee was required to report specially as to *924whether certain enactments should be amended or repealed, and the first one is “Statute of Frauds, 1677, section 4.”
In the body of the report, we find ijiis statement: “Contemporary opinion is almost unanimous in condemning the Statute and favoring its amendment or repeal.”
At the end of this long discussion of the English Statute of Frauds, we find the “Summary of Recommendations,” beginning on page 615, signed by the 14 majority members of the committee, and it begins with these words:
“50. It may be convenient to summarize our recommendations which are as follows:—
“(1) That the following enactments shall be repealed:—
(a) So much as remains of Section 4 of the Statute of Frauds; * * *.”
Then the minority recommendation also agrees that section 4 of the Statute of Frauds should be repealed.
This report is also published in full in The Weekly Notes, volume for 1937, for August 14, beginning on page 284.
The question arises: If the committee’s recommendation is that it be repealed in England as an anachronism, should it be slavishly followed here?
The statute of frauds was passed to prevent frauds, and courts have said many times that it will not be allowed to be used to work a fraud upon an innocent person. See Teske v. Dittberner, 70 Neb. 544, 98 N. W. 57.
The question of what cases fall within the requirement of the statute of frauds that the agreement, or a memorandum thereof, be in writing, and in what cases the statute does not apply because it is an original promise, is most difficult to decide, for it has been shown that the English authorities, as well as those of our country, are in such hopeless conflict that it is impossible to reconcile them.
Many decisions have turned on the single point: Was the promise original or collateral? If the object of the promise is to become a surety, that is, a guarantor of another’s debt, then it is a collateral promise, and not valid unless found in the writing required by the statute. On the other hand, *925•even though the effect of the promise is to pay off the debt ■of another, yet if the evidence discloses that the prime purpose and object of the-agreement are to carry out some •design and interest of his own, it is unaffected by the statute, because it is an original promise, made on a good consideration, of benefit or harm, moving between the newly contracting parties.
Now, the first question in the case at bar is whether the promise to pay $25 a month for the support of his three .grandsons, made in his home at Mitchell to their mother, .is enforceable. The law appears to be that “Whether an oral promise to pay the debt of another is enforceable under the statute of frauds depends on whether such promise :is an original or a collateral promise. The statute applies to a promise which is collateral or secondary, and merely .superadded to that of another, and only to such a promise; .a promise which constitutes an original or primary obligation is not within the statute.” 37 C. J. S., Statute of Frauds, § 16, p. 522. The text is sustained by a wealth of ■citations.
In the early Nebraska case of Fitzgerald v. Morrissey, 14 Neb. 198, 15 N. W. 233, this court said briefly, in effect, that where the leading purpose of the promisor is to gain some advantage, or promote some interest or purpose of his own, and the promise is a direct undertaking of the promisor, then it will be valid even though not in writing, and is not a collateral promise. See, also, Peyson v. Conniff, 32 Neb. 269, 49 N. W. 340; Elson v. Nelson, 132 Neb. 532, 272 N. W. 551.
“To be within the statute, the promise must be collateral, secondary, superadded to that of another. If by the promise the promisor incurs an original or primary obligation of his own, one’ not merely collateral or superadded or secondary to that of another, it is not within the statute. The question is one of intent, and is to be ascertained from the language used in the light of the situation and circum*926stances in which it was made.” Kladivo v. Melberg, 210 Iowa 306, 227 N. W. 833.
In determining whether an oral promise to another is original or collateral, the intention of the parties at the time it was made must be regarded and given effect, and, in determining such intention, the situation of the parties, the object sought to be accomplished, and all circumstances attending the transaction should be taken into account. The purposes for which the contract was made may be proved, and must be kept in view in its construction.
“The real character of the promise does not depend altogether on the form of expression, but largely on the situation of the parties; and the question is always what the parties actually understood by the language — whether they understood it to be a collateral or a direct promise.” 25-R. C. L., Statute of Frauds, § 72, p. 489. See Garren v. Youngblood, 207 N. C. 86, 176 S. E. 252, 95 A. L. R. 1132; 49 Am. Jur., Statute of Frauds, § 63, p. 419; Hines & Smith Co. v. Green, 121 Me. 478, 118 A. 296.
In case of ambiguity, the language is construed most strongly against the promisor, being governed by the same-rules of construction as other contracts.
In a Michigan case, decided in 1867, Blanchard offered to sell his mare for $60. Gibbs asked if he would sell it to-Daily for his note if Gibbs would sign it and see that it was paid. Blanchard agreed, and delivered the mare to-Daily, who gave his note for six months. Gibbs afterwardsendorsed this note on Sunday, which was void in Michigan. Without Gibbs’ oral promise, Blanchard would not have-delivered the mare. Could Gibbs be held on his oral, promise?
The court, with Judge Thomas M. Cooley concurring, held that “The plain, ordinary meaning of the language-used in this clause of the statute would seem sufficiently to indicate that the class of special promises required to-be in writing includes only such as are secondary or collateral to, or in aid of the undertaking or liability of some-*927other party whose obligation, as between the promisor- -and promisee, is original or primary. If there be no such original or primary undertaking or liability of another party, there is nothing to which the promise in question can be secondary or collateral, and the promise is, therefore, original in its nature, and not within the statute. In other words, the statute applies only to promises which are in the nature of guaranties for some original or primary obligations to be performed by another. This has been -settled by a remarkably uniform course of decision since the passage of the statute (29 Car. II, ch. 3, § 4) which does not essentially differ from our own and those of most of the states of the Union. So numerous and so uniform have been the decisions upon this point, that it would savor of affectation to cite them.” Gibbs v. Blanchard, 15 Mich. 292. This decision was adopted a year after our Nebraska statute was enacted in 1866.
If there is a benefit to the promisor which he did not before, and would not otherwise, enjoy and in addition the act is done upon his request and credit there ordinarily arises an original undertaking not within the statute. Sadd v. Siegelbaum, 124 Conn. 383, 200 A. 346.
“Where an oral promise to pay for goods sold and delivered to a third party is an original one and not merely a collateral undertaking, it need not be in writing. The determinative test is to whom was credit in fact given.” Federal Wine & Liquor Co. v. Jabberwock Country Club, 120 N. J. L. 331, 199 A. 594. See Burke v. Yencsik, 120 Conn. 618, 182 A. 135.
The case of Davis v. Patrick, 141 U. S. 479, 35 L. Ed. 826, 12 S. Ct. 58, originally arose in the district court for Knox County, Nebraska, in 1880, and it finally reached the United States Supreme Court. In the opinion written by Justice .Brewer is found an excellent discussion, holding that a verbal promise to be personally responsible to pay for hauling ore for another was not within the statute of frauds ;as being a promise to pay the debt of another.
*928In the opinion it is said: “But cases sometimes arise in which, though a third party is the original obligor, the primary debtor, the promisor has a personal, immediate and pecuniary interest in the transaction, and is therefore himself a party to be benefited by the performance of the promisee. In such cases the reason which underlies and which prompted this statutory provision fails, and the courts will give effect to the promise.” It is further said that he occupied the position of an original promisor, “and it would be a shadow on justice if the administration of the-law relieved him from the burden of his promise on the ground that it also resulted to the benefit of the mining-company, his debtor. * * * There is force in this contention, as it implies that some one else was also bound, but the real character of a promise does not depend altogether upon the: form of expression, but largely on the situation of the: parties; * * *.”
It is charged by the executor as a ground for’ reversal in the case at bar that the alleged agreement to pay Jane Allen. $25 a month for the support of the three boys is void because it could not be fully performed within one year.
“So it is the generally accepted rule that to bring a contract within its operation there must be an express and' specific agreement not to be performed within the space-of a year; if the thing may be performed within the year, it is not within the statute, a restricted construction being-given to the statute on account of the negative form of the provision.” 25 R. C. L., Statute of Frauds, § 29, p. 454.. See, also, § 31, p. 457.
“The words ‘cannot be fully performed’ must be taken literally. The fact that performance within a year is-highly improbable or not expected by the parties does not: bring a contract within the Statute.” 1 Restatement,. Contracts, comment b, § 198, p. 262.
An agreement contingent on the life of a person is not’ within the statute, because by the death of the person within-one year a valid performance may be had within that time.
*929“This, according to the majority view, is true even where performance is contingent on the death of more than ore person.” 49 Am. Jur., Statute of Frauds, § 30, p. 392. See Powder River Live Stock Co. v. Lamb, 38 Neb. 339, 56 N. W. 1019; Smith, Law of Fraud, § 347, p. 413; 50 Am. Jur., Support of Persons, § 4, p. 871; Moore v. Fox (N. Y.) 10 Johns, 244, 6 Am. Dec. 338.
It is clear that the statute does not apply in the case at bar, for all three of these grandsons might have suffered death by accident or disease within a year.
Insofar as said payments are a contingent liability on the estate of Chauncey Allen after his death, we are inclined to the opinion that the deceased intended such payment of $25 a month to continue so long as needed for the education and support of his grandsons.
It was shown that the promisor had a personal, immediate, and long-continued interest in these boys. It is not unreasonable to conclude that his obligation to pay a small part of their support was not to cease with his death. There was no express limitation of time within which such payments should cease. See Smith v. North Louisiana Sanatarium, 181 Ark. 986, 26 S. W. 2d 97; Toland v. Stevenson, 59 Ind. 485; Barrett v. Towne, 196 Mass. 487, 82 N. E. 698.
In regard to the consideration for the promise made by Chauncey Allen, this court has held: “Where a promise to pay the debt of a third party is a new and independent contract founded on a new consideration of benefit to the promisor, or injury to the promisee, it is not within the statute of frauds, and need not be in writing.” Swayne v. Hill, 59 Neb. 652, 81 N. W. 855. See, also, Clay v. Tyson, 19 Neb. 530, 26 N. W. 240.
This dissent is based upon the approved rule that “The applicability of the statute to an oral promise does not depend upon the question as to whether there is a consideration for the promise which would be sufficient to support it if it were not for the Statute of Frauds. The real question is whether or not the consideration is of a character which *930stamps the promise as an original one. * * * If the benefit accruing is direct and personal, then the promise is original within the rule, and the validity thereof is not 'affected by the Statute of Frauds.” Annotation, 8 A. L. R. 1199.